United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0301
Issued: May 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 28, 2016 appellant, through counsel, filed a timely appeal from an
October 31, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
injury causally related to factors of her federal employment.
FACTUAL HISTORY
On February 3, 2015 appellant then a 52-year-old individual taxpayer advisory specialist,
filed an occupational disease claim (Form CA-2) alleging that she developed bilateral carpal
tunnel syndrome as a result of performing repetitive duties required in her job. She became
aware of her condition on July 20, 2011 and realized it was causally related to factors of her
federal employment on November 3, 2011. Appellant stopped work on February 3, 2015.
On February 11, 2015 OWCP advised appellant of the type of evidence needed to
establish her claim, particularly requesting that appellant submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific work factors.
In a March 16, 2015 decision, OWCP denied appellant’s claim because the medical
evidence of record was insufficient to establish a diagnosed medical condition causally related to
the accepted work factors.
On February 12, 2016 appellant, through counsel, requested reconsideration. In a
January 21, 2016 statement, appellant indicated that in her position as a customer service
representative and an individual taxpayer advisory specialist, she was required to repetitively use
a keyboard and mouse to enter information into a computer, respond to correspondence, scan and
verify payments, and perform other data entry over a period of 26 years. She believed that her
consistent use of a keyboard and mouse for over 26 years caused her current condition.
Appellant submitted a job description for a customer service representative. She also submitted
a reasonable accommodation request dated December 2, 2011 from Dr. F. Clark Holmes, a
Board-certified orthopedist, who diagnosed bilateral carpal tunnel syndrome. Dr. Clark
recommended an ergonomic keyboard with typing limited to two hours per day.
Appellant was treated by Dr. Christopher M. Stutz, a Board-certified orthopedist, on
October 2, 2012 for bilateral carpal tunnel syndrome. She reported experiencing numbness and
tingling in her hands and was treated conservatively with splints and corticosteroid injections
which helped only temporarily. Dr. Stutz noted findings on physical examination of positive
Tinel’s sign over the median nerve in the bilateral wrists, positive Phalen’s test bilaterally, and
full strength bilaterally. He diagnosed bilateral carpal tunnel syndrome and recommended
bracing and possible surgery.
In a December 6, 2012 operative report, Dr. Stutz performed a left carpal tunnel release
and diagnosed left carpal tunnel syndrome. On December 18, 2012 he noted that appellant was
two weeks status post left carpal tunnel release with mild improvement in her symptoms.
Dr. Stutz returned appellant to work using her hand as tolerated with 15-minute breaks every
hour. On January 15, 2013 he advised that appellant was six weeks status postsurgery and
returned to activities without significant limitations. Findings on examination revealed a wellhealed incision, intact strength and minimal tenderness about the scar in the base of her palm.

2

Dr. Stutz recommended scar massage and returned appellant to work without restrictions. In an
April 23, 2013 report, he noted appellant’s nocturnal pain had resolved; however, she had
numbness and tingling. Dr. Stutz noted findings of a well-healed scar, intact strength and
negative Tinel’s sign. In an operative report dated February 4, 2015, he performed a right wrist
endoscopic carpal tunnel release and diagnosed right wrist carpal tunnel syndrome.
A magnetic resonance imaging (MRI) scan of the right wrist dated December 15, 2014
revealed a small amount of fluid in the distal radial ulnar joint region which may be associated
with an occult triangular fibrocartilage tear, no significant joint effusion, and no other gross
abnormalities. A December 15, 2014 MRI scan of the left wrist revealed findings suspicious for
a tear of the triangular fibrocartilage and small joint effusion. A December 30, 2014
electromyogram (EMG) revealed severe carpal tunnel syndrome on the right and mild carpal
tunnel syndrome on the left.
Appellant was treated by Dr. Jason Haslam, a Board-certified orthopedist, on January 7,
2015, for a six-month history of bilateral hand numbness and tingling. Appellant’s history was
significant for a left carpal tunnel release with moderate improvement. He noted findings of
positive Tinel’s and Phalen’s sign, no atrophy, and good sensation bilaterally. Dr. Haslam noted
an EMG revealed severe carpal tunnel syndrome on the right and mild carpal tunnel syndrome
on the left. He diagnosed bilateral carpal tunnel syndrome and recommended cortisone
injections for temporary relief of symptoms and a right carpal tunnel release. On March 9, 2015
Dr. Haslam noted that appellant was postoperative right carpal tunnel release. Appellant
reported that she felt her symptoms originated from her work activities which included
performing data entry on a computer. Dr. Haslam noted healed right-hand surgical wound sites
with no evidence of complications. He diagnosed bilateral hand carpal tunnel syndrome, status
post right carpal tunnel release, and conservative treatment for the left wrist. Dr. Haslam
indicated that he was treating appellant under commercial insurance, but she was interested in
having this condition treated under workers’ compensation insurance. He reviewed appellant’s
work activities and data entry activities on a computer. Dr. Haslam noted that there was no
evidence that computer use caused carpal tunnel syndrome and he opined that he would not treat
the carpal tunnel syndrome under workers’ compensation insurance. In a March 23, 2015
attending physician’s report (Form CA-20), he noted that appellant reported a history of injury of
typing on a keyboard. Dr. Haslam diagnosed carpal tunnel syndrome and indicated that there
was no evidence that keyboarding caused appellant’s diagnosed carpal tunnel syndrome. He
opined that appellant’s condition was not work related.
In a report dated November 23, 2015, Dr. Jason Jones, a Board-certified orthopedist,
noted that appellant presented with persistent right de Quervain’s tenosynovitis. He reported that
the steroid injection lasted two months and that appellant continued to have significant
discomfort in the first dorsal compartment. Findings on examination revealed mild swelling in
the first dorsal compartment, no erythema, positive Finkelstein’s test, severe tenderness to
palpation over the first dorsal compartment, and positive Phalen’s and Tinel’s sign. Dr. Jones
diagnosed right wrist pain and right de Quervain’s tenosynovitis and recommended surgery.
Appellant also submitted evidence from a physician assistant and a nurse practitioner.
In an October 31, 2016 decision, OWCP denied appellant’s claim for compensation as
modified. It found that appellant established fact of injury, in that she has bilateral carpal tunnel

3

syndrome and right de Quervain’s tenosynovitis, but denied the claim as she failed to establish
that her claimed medical condition was causally related to the established work-related factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, the employer must submit sufficient evidence to establish that
he experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that appellant’s duties as a customer service representative and an
individual taxpayer advisory specialist included repetitive use of a keyboard and mouse to enter
data on a computer. However, appellant has not submitted medical evidence sufficient to
establish that her diagnosed medical conditions are causally related to specific employment
factors or conditions.

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

S.P., 59 ECAB 184, 188 (2007).

5

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

6

Solomon Polen, 51 ECAB 341 (2000).

4

Appellant submitted an October 2, 2012 report from Dr. Stutz who diagnosed bilateral
carpal tunnel syndrome. Dr. Stutz reported that appellant experienced numbness and tingling in
her hands and was treated conservatively which provided only temporary relief. On December 6,
2012 he performed a left carpal tunnel release and on February 4, 2015, a right wrist endoscopic
carpal tunnel release and diagnosed bilateral carpal tunnel syndrome. Other reports from
Dr. Stutz dated December 18, 2012 to April 23, 2013, noted that appellant progressed well
postsurgery and returned to work without work without restrictions on January 15, 2013.
However, these reports are insufficient to establish the claim as Dr. Stutz did not provide a
history of injury,7 or specifically address whether appellant’s employment activities had caused
or aggravated a diagnosed medical condition.8
Dr. Haslam provided a January 7, 2015 report and diagnosed bilateral carpal tunnel
syndrome. He noted that appellant was status post left carpal tunnel release with moderate
improvement. On March 9, 2015 Dr. Haslam indicated that appellant felt her symptoms
originated from her work activities doing data entry on a computer and sought treatment under
workers’ compensation insurance. He reviewed appellant’s work activities, including data entry
activities using a computer, and opined that there was no evidence that computer use caused
carpal tunnel syndrome. Dr. Haslam advised that he would not treat carpal tunnel syndrome
under workers’ compensation insurance. Similarly, in an attending physician’s report dated
March 23, 2015, he diagnosed carpal tunnel syndrome. Dr. Haslam indicated that there was no
evidence that keyboarding caused the carpal tunnel syndrome and opined that appellant’s
condition was not work related. His reports do not support that appellant developed bilateral
carpal tunnel syndrome causally related to her work duties, rather, Dr. Haslam clearly opines that
appellant’s bilateral carpal tunnel syndrome was not work related.
Likewise, other medical reports from Dr. Holmes dated December 2, 2011 and Dr. Jones
dated November 23, 2015 are insufficient to establish the claim as they do not specifically
address whether appellant’s employment activities caused or aggravated her diagnosed medical
condition.9 Therefore these reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted evidence from a nurse practitioner and a physician assistant.
However, these practitioners are not considered physicians under FECA.10 Thus, these records
are of no probative medical value in establishing appellant’s claim.

7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

Id.

10

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); Sean O’Connell, 56 ECAB 195
(2004) (reports by nurse practitioners and physician assistants are not considered medical evidence as these persons
are not considered physicians under FECA). 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law).

5

The remainder of the medical evidence, including reports of diagnostic tests, are of
limited probative value as they fail to provide an opinion on the causal relationship between
appellant’s job and her diagnosed bilateral carpal tunnel syndrome. For this reason, this
evidence is not sufficient to meet appellant’s burden of proof.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational injury causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 8.

6

